DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because FIGs 4-9 fail to comply with 37 CFR 1.84(m) as they contain solid black shading.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the: “linear motion source” recited in Claim 1, 8, 12; “rotational movement capture system that is coupled to the main shaft” recited in Claim 1 and 12; & “input gear” recited in Claim 5 & 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Appropriate correction is required for the following objections:
Claim 1 recites “… to capture energy from linear motion…” and should recite “…to capture energy from a linear motion”.
Claim 2 ends the sentence with semicolon “;” and should end with a period.
Claim 4, 8 & 15 recites “an alternator” and appears that should recite “the alternator”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention – PRIOR ART WILL BE APPLIED AS BEST UNDERSTOOD BY THE EXAMINER.
Regarding Claim 1 and 12:
The applicant recites, “a main shaft”. The applicant shows in the drawing’s element 30 as the “main shaft”. Moreover, element 30 appears to be several elements such as 24, 32, 34, 40 etc. Therefore, it is not clear what is the applicant’s “main shaft”.
The applicant recites, “a rotational movement capture system that is coupled to the main shaft to capture energy therefrom”. The applicant does not show in the drawings how the rotational capture system and main shaft are coupled to each other. Moreover, each of the gears 20, 22, 24, 32 etc is “rotational movement capture system”, meaning “systems” that rotate. Therefore, it is not clear to what the applicant is referring when reciting “a rotational movement capture system”.
Claims 2-7 and 13-15 are rejected based on their dependency from Claim 1 and 12.
Regarding Claim 8, the applicant recites “a main shaft”. The applicant shows in the drawing’s element 30 as the “main shaft”. Moreover, element 30 appears to be a portion including several elements such as 24, 32, 34, 40 etc. Therefore, it is not clear what is the applicant’s “main shaft”.
Claims 9-11 are rejected based on their dependency from Claim 8.
Regarding Claim 5 & 9, the applicant recites “an input gear coupled to the gear assembly; and an output gear coupled to the input gear, wherein the output gear is coupled to the first portion of the main shaft”. Applicant shows in the Fig 2b several gears as the “gear assembly”. The applicant does not show any “input gear”. Therefore, it is not clear what is the applicant’s “input gear”.
Claims 6-7 & 10-11 are rejected based on their dependency from Claim 8 and Claim 9.
Regarding Claim 7 & 11, the applicant recites “comprised of a vehicle suspension system and waves on a body of water”. Vehicles are known as any conveyance in or by which people or objects are transported, fitted with wheels. Therefore, it is not clear how the applicant’s vehicle would operate on a body of water.
Claims 6-7 & 9-10 are rejected based on their dependency from Claim 5 and Claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10 & 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 2009/0095584).
Regarding Claim 1, Kondo disclose (a) a regenerative energy system configured to capture energy from linear motion [A damper is comprised of an actuator (A) connected to a sprung member (B) side of a vehicle, the actuator (A) including a motion converting mechanism (T) for transforming a linear motion into a rotational motion and a motor (M)] (Abstract), said system comprising:
a gear assembly, wherein the gear assembly receives input from a linear motion source and creates rotational motion [For example, the motion converting mechanism T is constituted by a feed screw mechanism comprising a screw shaft and a screw nut or a mechanism comprising a rack-and-pinion or a worm gear] (¶ [0028]], and wherein the rotational motion is coupled to a main shaft (FIG. 3-5, ¶ [0036]; the collision of a lower end of the screw shaft 16 with a rod 32 of the hydraulic damper E];
the main shaft which is coupled at one end to the gear assembly [refer to “b” above] and at an opposite end to a one-way bearing, wherein the main shaft only rotates in one direction [by 16] after the one-way bearing [The screw shaft 16 is supported rotatably by an inner tube 20 through ball bearings 18 and 19. More specifically, the ball bearings 18 and 19 are held by a cap member 21 fitted in an upper end of the inner tube 20 as shown in FIG. 3] (¶ [0067-0068]);
a rotational movement capture system that is coupled to the main shaft to capture energy therefrom (refer to “a-c” above);
an alternator that is also coupled to the main shaft and which receives energy from the rotational movement capture system [That is, in this case, the linear motion of the linear motion-side member is suppressed by regenerative torque which is generated as a result of the motor M regenerating an external kinetic energy input and converting it into electrical energy] ([0030]); and
wherein the gear assembly receives linear motion from the linear motion source, thereby causing the main shaft to rotate in a single direction [refer to “a-b” above], wherein the rotational movement capture system is coupled to the main shaft and thereby continuously rotating the alternator in the single direction (refer to “d-e” above).
Regarding Claim 2, Kondo disclose the regenerative energy system as defined in claim 1 [see rejected Claim 1] wherein the gear assembly is further comprised of a rack and pinion gear assembly [For example, the motion converting mechanism T is constituted by a feed screw mechanism comprising a screw shaft and a screw nut or a mechanism comprising a rack-and-pinion or a worm gear] (¶ [0028]).
Regarding Claim 3, Kondo disclose the regenerative energy system as defined in claim 2 [see rejected Claim 2] wherein the main shaft is coupled at one end to the gear assembly and at an opposite end to the one-way bearing [refer to “b” above], wherein the main shaft includes a first portion that is free to rotate in both directions before it reaches the one-way bearing, but which includes a second portion that only rotates in one direction after the one-way bearing [The screw shaft 16 is supported rotatably by an inner tube 20 through ball bearings 18 and 19. More specifically, the ball bearings 18 and 19 are held by a cap member 21 fitted in an upper end of the inner tube 20] (¶ [0066-0067]).
Regarding Claim 4, Kondo disclose the regenerative energy system as defined in claim 3 [see rejected Claim 3] wherein the rotational movement capture system further comprises:
a first spring assembly [Spring S] coupled to one end of the main shaft [refer to “b” above] (FIG. 3, ¶ [0082]);
a second spring assembly coupled [1, 2] to an opposite end of the main shaft [refer to “b” above] (FIG. 3, ¶ [0082]);
a self-reversing screw barrel mechanism [16] having a conical spring [screw shafts are known in the art as “a screw with a threaded fastener consists of a shaft, which may be cylindrical or conical”] coupled to each end thereof [as show in FIG. 3] and coupled to the main shaft and disposed between the first spring assembly [Spring S] and the second spring assembly [1, 2] (FIG. 3, ¶ [0013]; the mass of the motor and that of the screw shaft are large, so in the construction wherein the motor and the screw shaft are supported resiliently by a pair of springs); and
wherein the gear assembly receives linear motion from the linear motion source [refer to “a-b” above], thereby causing the main shaft to force the self-reversing barrel mechanism [16] to move back and forth between the first spring assembly [Spring S] and the second spring assembly [1, 2] (FIG. 3, ¶ [0013]), and thereby causing winding and unwinding of the conical springs coupled to the self-reversing screw barrel mechanism, and thereby generating rotational motion in a single direction to an alternator (refer to “e” above).
Regarding Claim 5, Kondo disclose the regenerative energy system as defined in claim 4 [see rejected Claim 4] wherein the system further comprises: an input gear coupled to the gear assembly; and an output gear coupled to the input gear, wherein the output gear is coupled to the first portion of the main shaft [For example, the motion converting mechanism T is constituted by a feed screw mechanism comprising a screw shaft and a screw nut or a mechanism comprising a rack-and-pinion or a worm gear] (¶ [0028]).
Regarding Claim 6, Kondo disclose the regenerative energy system as defined in claim 5 [see rejected Claim 5] wherein the self-reversing screw mechanism [16] is further comprised of a self-reversing screw barrel [17] (16 is a “self-reversing screw mechanism is further comprised of a self-reversing screw barrel”).
Regarding Claim 8, Kondo disclose a regenerative energy system configured to capture energy from linear motion [A damper is comprised of an actuator (A) connected to a sprung member (B) side of a vehicle, the actuator (A) including a motion converting mechanism (T) for transforming a linear motion into a rotational motion and a motor (M)] (Abstract), said system comprising:
a rack and pinion gear assembly [For example, the motion converting mechanism T is constituted by a feed screw mechanism comprising a screw shaft and a screw nut or a mechanism comprising a rack-and-pinion or a worm gear] (¶ [0028]), 
wherein the rack receives input from a linear motion source and is coupled to the pinion gear [A damper is comprised of an actuator (A) connected to a sprung member (B) side of a vehicle, the actuator (A) including a motion converting mechanism (T) for transforming a linear motion into a rotational motion and a motor (M)] (Abstract), and 
wherein the pinion gear is coupled to a main shaft [The screw shaft 16 is supported rotatably by an inner tube 20 through ball bearings 18 and 19. More specifically, the ball bearings 18 and 19 are held by a cap member 21 fitted in an upper end of the inner tube 20 as shown in FIG. 3] (¶ [0067-0068]);
the main shaft which is coupled to the pinion gear and to a one-way bearing [The screw shaft 16 is supported rotatably by an inner tube 20 through ball bearings 18 and 19. More specifically, the ball bearings 18 and 19 are held by a cap member 21 fitted in an upper end of the inner tube 20 as shown in FIG. 3] (¶ [0067-0068]), 
wherein the main shaft includes a first portion that is free to rotate in both directions before it reaches the one-way bearing, but which includes a second portion that only rotates in one direction after the one-way bearing [The screw shaft 16 is supported rotatably by an inner tube 20 through ball bearings 18 and 19. More specifically, the ball bearings 18 and 19 are held by a cap member 21 fitted in an upper end of the inner tube 20 as shown in FIG. 3] (¶ [0067-0068]);
a first spring assembly [S Spring] coupled to one end of the main shaft [refer to “b” above] (FIG. 3, ¶ [0082]);
a second spring assembly [1, 2] coupled to an opposite end of the main shaft [refer to “b” above] (FIG. 3, ¶ [0082]);
a self-reversing screw barrel mechanism [16] having a conical spring coupled to each end thereof and coupled to the main shaft and disposed between the first spring assembly [Spring S] and the second spring assembly [1, 2] (FIG. 3, ¶ [0013]; the mass of the motor and that of the screw shaft are large, so in the construction wherein the motor and the screw shaft are supported resiliently by a pair of springs) and
wherein the gear assembly receives linear motion from the linear motion source [refer to “a-b” above], thereby causing the main shaft to force the self-reversing barrel mechanism [16] to move back and forth between the first spring assembly [Spring S] and the second spring assembly [1, 2] (FIG. 3, ¶ [0013]), and thereby causing winding and unwinding of the conical springs coupled to the self-reversing screw barrel mechanism, and thereby generating rotational motion in a single direction to an alternator (refer to “e” above).
Regarding Claim 9, Kondo disclose the regenerative energy system as defined in claim 8 [see rejected Claim 8] wherein the system further comprises:
an input gear coupled to the pinion; and an output gear coupled to the input gear, wherein the output gear is coupled to the first portion of the main shaft [For example, the motion converting mechanism T is constituted by a feed screw mechanism comprising a screw shaft and a screw nut or a mechanism comprising a rack-and-pinion or a worm gear] (¶ [0028]).
Regarding Claim 10, Kondo disclose the regenerative energy system as defined in claim 9 [see rejected Claim 9] wherein the self-reversing screw mechanism [16] is further comprised of a self-reversing screw barrel [17] (16 is a “self-reversing screw mechanism is further comprised of a self-reversing screw barrel”).


Regarding Claim 12, Kondo disclose a method for capturing energy from linear motion [A damper is comprised of an actuator (A) connected to a member (B) side of a vehicle, the actuator (A) including a motion converting mechanism (T) for transforming a linear motion into a rotational motion and a motor (M)] (Abstract), said method comprising:
providing a gear assembly, wherein the gear assembly receives input from a linear motion source and creates rotational motion [For example, the motion converting mechanism T is constituted by a feed screw mechanism comprising a screw shaft and a screw nut or a mechanism comprising a rack-and-pinion or a worm gear] (¶ [0028]], and wherein the rotational motion is coupled to a main shaft (FIG. 3-5, ¶ [0036]; the collision of a lower end of the screw shaft 16 with a rod 32 of the hydraulic damper E];
coupling the rotational motion to a main shaft [the screw shaft 16 with a rod 32] [The screw shaft 16 is supported rotatably by an inner tube 20 through ball bearings 18 and 19. More specifically, the ball bearings 18 and 19 are held by a cap member 21 fitted in an upper end of the inner tube 20 as shown in FIG. 3] (¶ [0067-0068]);
providing the main shaft [the screw shaft 16 with a rod 32] which is coupled at one end to the gear assembly [refer to “b” above] and at an opposite end to a one-way bearing [The screw shaft 16 is supported rotatably by an inner tube 20 through ball bearings 18 and 19. More specifically, the ball bearings 18 and 19 are held by a cap member 21 fitted in an upper end of the inner tube 20 as shown in FIG. 3] (¶ [0067-0068]);
rotating the main shaft in one direction after the one-way bearing [The screw shaft 16 is supported rotatably by an inner tube 20 through ball bearings 18 and 19. More specifically, the ball bearings 18 and 19 are held by a cap member 21 fitted in an upper end of the inner tube 20 as shown in FIG. 3] (¶ [0067-0068]);
a rotational movement capture system that is coupled to the main shaft to capture energy therefrom (refer to “a-b” above);


providing an alternator that is also coupled to the main shaft and which receives energy from the rotational movement capture system [That is, in this case, the linear motion of the linear motion-side member is suppressed by regenerative torque which is generated as a result of the motor M regenerating an external kinetic energy input and converting it into electrical energy] ([0030];
receiving linear movement from the linear motion source at the gear assembly; converting the linear movement to rotational movement of the gear assembly [For example, the motion converting mechanism T is constituted by a feed screw mechanism comprising a screw shaft and a screw nut or a mechanism comprising a rack-and-pinion or a worm gear] (¶ [0028]], and wherein the rotational motion is coupled to a main shaft (FIG. 3-5, ¶ [0036]; the collision of a lower end of the screw shaft 16 with a rod 32 of the hydraulic damper E];;
rotating the main shaft in a single direction; capturing the rotational movement of the main shaft using the rotational movement capture system ; and  continuously rotating the alternator in a single direction to thereby generate electricity (refer to “a-d” above, ¶  [0029]).
Regarding Claim 13, Kondo disclose the method as defined in claim 12 [see rejected Claim 12]  wherein the method further comprises converting linear motion to rotation using a rack and pinion gear assembly [For example, the motion converting mechanism T is constituted by a feed screw mechanism comprising a screw shaft and a screw nut or a mechanism comprising a rack-and-pinion or a worm gear] (¶ [0028]).
Regarding Claim 14, Kondo disclose the method as defined in claim 13 [see rejected Claim 13] wherein the method further comprises:
coupling the main shaft at one end to the gear assembly and at an opposite end to the one-way bearing, rotating a first portion of the main shaft that is free to rotate in both directions before it reaches the one-way bearing  [The screw shaft 16 is supported rotatably by an inner tube 20 through ball bearings 18 and 19. More specifically, the ball bearings 18 and 19 are held by a cap member 21 fitted in an upper end of the inner tube 20 as shown in FIG. 3] (¶ [0067-0068]); and


rotating a second portion of the main shaft that only rotates in one direction after the one-way bearing  [The screw shaft 16 is supported rotatably by an inner tube 20 through ball bearings 18 and 19. More specifically, the ball bearings 18 and 19 are held by a cap member 21 fitted in an upper end of the inner tube 20 as shown in FIG. 3] (¶ [0067-0068]).
Regarding Claim 15, Kondo disclose the method as defined in claim 14 [see rejected Claim 14] wherein the method further comprises:
providing a first spring assembly [Spring S]  coupled to one end of the main shaft [refer to “b” above] (FIG. 3, ¶ [0082]);
providing a second spring assembly [1, 2]  coupled to an opposite end of the main shaft [refer to “b” above] (FIG. 3, ¶ [0082]);
providing a self-reversing screw barrel mechanism [16] having a conical spring coupled to each end thereof and coupled to the main shaft and disposed between the first spring assembly [Spring S]  and the second spring assembly [1, 2] (FIG. 3, ¶ [0013]; the mass of the motor and that of the screw shaft are large, so in the construction wherein the motor and the screw shaft are supported resiliently by a pair of springs);
receiving linear motion from the linear motion source at the gear assembly; forcing the self-reversing barrel mechanism to move back and forth between the first spring assembly and the second spring assembly; forcing winding and unwinding of the conical springs coupled to the self-reversing screw barrel mechanism (FIG. 3, ¶ [0013]; the mass of the motor and that of the screw shaft are large, so in the construction wherein the motor and the screw shaft are supported resiliently by a pair of springs); and 
generating rotational motion in a single direction to an alternator to thereby generate electricity (refer to “e” above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2009/0095584) according to Claim 6 or 10 and in further view of Hobdy (US 2015/0054285).
Regarding Claim 7, Kondo disclose the regenerative energy system as defined in claim 6 [see rejected Claim 6] wherein the linear motion source is selected from the group of linear motion sources comprised of a vehicle suspension system (Abstract; wherein a linear motion of the actuator (A) being transmitted to one of the rod (R) and the cylinder (C) while the other of the rod (R) and the cylinder (C) being connected to an unsprung member (W) side of the vehicle).
Kondo does not the regenerative energy system used in “waves on a body of water”.
Hobdy teaches a “a wave energy converter” (FIG.3, Abstract).
One of ordinary skilled in the art would recognize that a linear motion source is also provided by water waves. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hobby’s “wave energy converter” as  Kondo’s regenerative energy system. One would be motivated to do so to convert energy provided by waves in a body of water into electricity.
Regarding Claim 11, Kondo disclose the regenerative energy system as defined in claim 10 [see rejected Claim 10] wherein the linear motion source is selected from the group of linear motion sources comprised of a vehicle suspension system (Abstract; wherein a linear motion of the actuator (A) being transmitted to one of the rod (R) and the cylinder (C) while the other of the rod (R) and the cylinder (C) being connected to an unsprung member (W) side of the vehicle).
Kondo does not the regenerative energy system used in “waves on a body of water”.
Hobdy teaches a “a wave energy converter” (FIG.3, Abstract).
One of ordinary skilled in the art would recognize that a linear motion source is also provided by water waves. 


Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hobby’s “wave energy converter” as  Kondo’s regenerative energy system. One would be motivated to do so to convert energy provided by waves in a body of water into electricity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herrington (US 4,795,599) disclose a screw extruder and a method of operation thereof comprising a barrel.
Trangbaek (US 2016/0344312) disclose an apparatus for controlling force of a magnetic lead screw actuator includes a magnetic lead screw actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH ORTEGA/
Examiner, Art Unit 2832